Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
Claims 1-8 and 10-25 are currently pending. The examiner conducted telephonic conversations with Ms. Janine Susan on 02/23/2021 and 02/24/2021, to place the claims in condition for allowance. The conversation resulted in the amendments below and allowance of this application. All rejections and objections and therefore withdrawn. Claims 1-8 and 10-26 will be in condition for allowance.
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a telephonic conversation with Ms. Janine Susan on 02/24/2021.
The application has been amended as follows:
In claim 10, line 2, REPLACE “associated with” with ---caused by---.
In claim 11, at line 2, before “the DENV-1” ADD ---one of---.
REPLACE claim 12 with the following claim:
12.  (Currently amended) The method according to claim 10, wherein the method comprises treating Dengue infection or a disease caused by Dengue infection, wherein said disease is Dengue fever, Dengue hemorrhagic fever or Dengue shock syndrome.

REPLACE claim 13 with the following claim:


In claim 14, line 2, REPLACE “associated with” with ---caused by---.

REPLACE claim 15 with the following claim:
15.  (Currently amended) The method according to claim 14, wherein the method comprises treating Dengue infection or a disease caused by Dengue infection, wherein said disease is Dengue fever, Dengue hemorrhagic fever or Dengue shock syndrome.

REPLACE claim 16 with the following claim:
16.  (Currently amended) The method according to claim 14, wherein the method comprises preventing Dengue infection or a disease caused by Dengue infection, wherein said disease is Dengue fever, Dengue hemorrhagic fever or Dengue shock syndrome.

	ADD new claim 26:
26.  (New)  The method according to claim 14 wherein the Dengue infection is an infection by viruses of one of the DENV-1, DENV-2, DENV-3 or DENV-4 strain.

III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search for the claimed compounds show these are novel compounds. The closest art at is WO2016/050841, which discloses compounds that differ in not having a carboxylic acid and in the additional presence of a methoxy group at the phenyl containing a Cl. Relevant references are US 10,550,123 and US 10,689,340, which shows compounds for the same use but none of the compounds or general structures provide suggestion or motivation to make the compounds in the instant claims.  None of the prior art anticipated, or rendered obvious, the products and process as described in the instantly claimed invention. Therefore, claims 1-8 and 10-26 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

IV.      Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626